     Case 2:20-cv-01394-JCM-BNW Document 47
                                         48 Filed 03/29/21
                                                  03/31/21 Page 1 of 3




 1   WRIGHT, FINLAY & ZAK, LLP
     Darren T. Brenner, Esq.
 2   Nevada Bar No. 8386
 3   Lindsay D. Robbins, Esq.
     Nevada Bar No. 13474
 4   7785 W. Sahara Ave., Suite 200
     Las Vegas, NV 89117
 5   (702) 637-2345; Fax: (702) 946-1345
 6   lrobbins@wrightlegal.net
     Attorneys for Plaintiff, The Bank of New York Mellon Trust Company, N.A. f/k/a The Bank of
 7   New York Trust Company, N.A. as successor-in-interest to JPMorgan Chase Bank N.A. f/k/a
     JPMorgan Chase Bank, as Trustee for MASTR Adjustable Rate Mortgages Trust 2004-9,
 8   Mortgage Pass-Through Certificates, Series 2004-9
 9
                               UNITED STATES DISTRICT COURT
10                                  DISTRICT OF NEVADA
11
     THE BANK OF NEW YORK MELLON                   Case No.: 2:20-cv-01394-JCM-BNW
12
     TRUST COMPANY, N.A. F/K/A THE BANK
13   OF NEW YORK TRUST COMPANY, N.A.               STIPULATION AND ORDER TO
     AS SUCCESSOR-IN-INTEREST TO                   EXTEND TIME PERIOD TO RESPOND
14   JPMORGAN CHASE BANK N.A. F/K/A                TO CHICAGO TITLE INSURANCE
     JPMORGAN CHASE BANK, AS TRUSTEE               COMPANY’S OPPOSITION TO
15
     FOR MASTR ADJUSTABLE RATE                     COUNTERMOTION FOR PARTIAL
16   MORTGAGES TRUST 2004-9, MORTGAGE              SUMMARY JUDGMENT [ECF No. 42]
     PASS-THROUGH CERTIFICATES, SERIES
17   2004-9,                                       [Second Request]
18
                        Plaintiff,
19         vs.

20   FIDELITY NATIONAL TITLE GROUP,
     INC.; CHICAGO TITLE INSURANCE
21   COMPANY,
22
                        Defendants.
23
24         Plaintiff, The Bank of New York Mellon Trust Company, N.A. f/k/a The Bank of New

25   York Trust Company, N.A. as successor-in-interest to JPMorgan Chase Bank N.A. f/k/a

26   JPMorgan Chase Bank, as Trustee for MASTR Adjustable Rate Mortgages Trust 2004-9,

27   Mortgage Pass-Through Certificates, Series 2004-9 (“BONY Trustee”), and Defendant,

28



                                             Page 1 of 3
     Case 2:20-cv-01394-JCM-BNW Document 47
                                         48 Filed 03/29/21
                                                  03/31/21 Page 2 of 3




 1   Chicago Title Insurance Company (“Chicago Title”) (collectively, the “Parties”), by and
 2   through their counsel of record, hereby stipulate and agree as follows:
 3          1. On July 27, 2020, BONY Trustee filed its Complaint [ECF No. 1-1];
 4          2. On December 11, 2020, Chicago Title filed a Motion to Dismiss [ECF No. 31];
 5          3. On December 24, 2020, BONY Trustee filed an Opposition to Chicago Title’s
 6              Motion to Dismiss and Countermotion for Partial Summary Judgment [ECF Nos. 32
 7              and 33];
 8          4. On February 11, 2021, Chicago Title filed its Reply in Support of its Motion to
 9              Dismiss and Opposition to Countermotion for Partial Summary Judgment [ECF Nos.
10              41 and 42];
11          5. BONY Trustee contends that it is entitled to file a response to Chicago Title’s
12              Opposition to its Countermotion for Partial Summary Judgment and that its deadline
13              to do so is March 29, 2021 [ECF No. 45];
14          6. BONY Trustee’s counsel is requesting a brief extension until April 2, 2021 to
15              respond to Chicago Title’s Opposition;
16          7. This additional extension is requested to allow BONY Trustee additional time to
17              obtain certain documents that were recorded on the Property’s title and referenced in
18              Chicago Title Opposition;
19          8. Counsel for Chicago Title does not oppose the requested extension to the extent that
20              a response is permitted;
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///



                                                Page 2 of 3
     Case 2:20-cv-01394-JCM-BNW Document 47
                                         48 Filed 03/29/21
                                                  03/31/21 Page 3 of 3




 1          9. This is the second request for an extension which is made in good faith and not for
 2             purposes of delay.
 3          IT IS SO STIPULATED.
 4    DATED this 29th day of March, 2021.             DATED this 29th day of March, 2021.
 5    WRIGHT, FINLAY & ZAK, LLP                       SINCLAIR BRAUN LLP
 6
      /s/ Lindsay D. Robbins                          /s/ Kevin S. Sinclair
 7    Lindsay D. Robbins, Esq.                        Kevin S. Sinclair, Esq.
      Nevada Bar No. 13474                            Nevada Bar No. 12277
 8    7785 W. Sahara Ave., Suite 200                  16501 Ventura Blvd, Suite 400
 9    Las Vegas, NV 89117                             Encino, California 91436
      Attorneys for Plaintiff, The Bank of New York   Attorneys for Defendants, Fidelity National
10    Mellon Trust Company, N.A. f/k/a The Bank       Title Group, Inc. and Chicago Title
      of New York Trust Company, N.A. as              Insurance Company
11    successor-in-interest to JPMorgan Chase
12    Bank N.A. f/k/a JPMorgan Chase Bank, as
      Trustee for MASTR Adjustable Rate
13    Mortgages Trust 2004-9, Mortgage Pass-
      Through Certificates, Series 2004-9
14
15
     IT IS SO ORDERED.
16
            Dated this _____
                   March  31,day of _____________, 2021.
                              2021.
17
18                                              ________________________________________
                                                UNITED STATES DISTRICT COURT JUDGE
19
20
21
22
23
24
25
26
27
28



                                              Page 3 of 3
